

Exhibit 10.8


exhibit108image1.jpg [exhibit108image1.jpg]
SEMTECH CORPORATION
2017 LONG-TERM EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR STOCK UNIT AWARD CERTIFICATE




THIS AWARD is made this [Grant Date] (the “Award Date”) by Semtech Corporation,
a Delaware corporation (the “Corporation”), to [ Legal Name] (the “Director”).


R E C I T A L S
A. The Corporation has established the Corporation’s 2017 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).
B. The Administrator has determined that it would be in the best interests of
the Corporation and its stockholders to grant the restricted stock unit award
(the “Award”) described in this Award Certificate to the Director.
NOW, THEREFORE, this Award is made on the following terms and conditions:
1.Definitions. Capitalized terms used in this Award Certificate and not
otherwise defined herein shall have the meanings given to such terms in the
Plan.
2.Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to
the Director as of the date hereof an Award with respect to [Amount] stock units
(subject to adjustment in accordance with Section 7.1 of the Plan) (the “Stock
Units”), which Stock Units are restricted and subject to forfeiture on the terms
and conditions hereinafter set forth. As used herein, the term “Stock Unit”
shall mean a non-voting unit of measurement which is deemed solely for purposes
of calculating the amount of payment under the Plan and this Award Certificate
to be equivalent to one outstanding share of the Common Stock (subject to
adjustment in accordance with Section 7.1 of the Plan). The Stock Units shall be
used solely as a device for the determination of the payment to eventually be
paid to the Director if such Stock Units vest pursuant to Sections 4, 6 or 7
hereof. The Stock Units shall not be treated as property or as a trust fund of
any kind. The Director acknowledges that the Administrator may use a broker or
other third party to facilitate its restricted stock unit award recordkeeping
and agrees to comply with any administrative rules and procedures regarding
restricted stock unit awards as may be in place from time to time. The Director
acknowledges and agrees that the Corporation may require that any Common Stock
received under the Award be deposited in a brokerage account (in the name of the
Director) with a broker designated


1 of 6



--------------------------------------------------------------------------------




by the Corporation, and the Director agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.
3.Rights as a Stockholder; Dividends and Voting.
(a)Limitations on Rights Associated with Units. The Director shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.
(b)Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 5
or terminated pursuant to Section 6, the Corporation shall credit the Director
as of such record date with an additional number of Stock Units equal to (i) the
per-share cash dividend paid by the Corporation on its Common Stock with respect
to such record date, multiplied by (ii) the total number of outstanding and
unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 7.1 of the Plan
and/or Section 12 hereof) subject to the Award as of such record date, divided
by (iii) the fair market value of a share of Common Stock (as determined under
the Plan) on such record date. Any Stock Units credited pursuant to the
foregoing provisions of this Section 3(b) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Stock Units
to which they relate. No crediting of Stock Units shall be made pursuant to this
Section 3(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 5 or terminated pursuant to Section 6.
4.Vesting. Subject to Sections 6 and 7 below, the Award shall vest and become
nonforfeitable with respect to one hundred percent (100%) of the total number of
Stock Units (subject to adjustment under Section 7.1 of the Plan) on the earlier
of (i) the one-year anniversary of the Award Date and (ii) the date immediately
preceding the date of the first annual meeting of the Corporation’s stockholders
that occurs in the Corporation’s fiscal year immediately following the fiscal
year in which the Award Date occurs (the earlier to occur of such dates, the
“Vesting Date”).
5.Timing and Manner of Payment of Stock Units. Subject to Sections 6, 7 and 8
below, upon or as soon as practicable following (and in all events within two
and one-half months after) the Director’s Separation From Service (as defined
below and also referred to as the “Payment Date”), the Corporation shall make a
cash payment to the Director with respect to the number of Stock Units subject
to the Award that had vested (including any Stock Units that become vested in
the circumstances pursuant to Sections 6 or 7) as of the Payment Date; provided,
however, that the Corporation reserves the right to settle any Stock Units
credited as dividend equivalents pursuant to Section 3(b) by cash payment. For
purposes hereof, the Director’s “Separation From Service” shall mean a
“separation from service” within the meaning of Section 409A of the Code (and
the published guidance and regulations promulgated thereunder) (which,
generally, will be when the Director ceases to be a member of the Board). The
amount of the cash payment described in the first sentence of this Section 5 as
to a Stock Unit shall equal the per-share closing price of a share


2 of 6



--------------------------------------------------------------------------------




of Common Stock on the Payment Date. The Corporation’s obligation to make
payment with respect to vested Stock Units is subject to the condition precedent
that the Director or other person entitled under the Plan to receive payment
with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan. The Director shall have no further rights with respect to any
Stock Units that are paid pursuant to this Section 5 or that terminate pursuant
to Section 6.
6.Effect of Termination of Service.
(a)Death or Disability. Notwithstanding anything to the contrary herein or in
the Plan, in the event that the Director’s Separation From Service occurs prior
to the Vesting Date as a result of the death or Disability (as defined below) of
the Director, the Director’s outstanding Stock Units (to the extent not then
otherwise vested) shall be fully vested on the date of the Director’s Separation
From Service. For purposes of this Award Certificate, “Disability” means a
“total and permanent disability” within the meaning of Section 22(e)(3) of the
Code or as otherwise determined by the Administrator.
(b)Other Terminations of Service. Notwithstanding anything to the contrary
herein or in the Plan, in the event that the Director’s Separation From Service
occurs prior to the Vesting Date as a result of any circumstances other than the
Director’s death or Disability, then a number of Stock Units subject to the
Award (to the extent not then otherwise vested) shall become vested on the
Separation From Service equal to (i) the total number of Stock Units subject to
the Award, multiplied by (ii) a fraction (not greater than one), the numerator
of which is the number of calendar days in the period beginning with the Award
Date through and including the date of the Director’s Separation From Service,
and the denominator of which is the number of calendar days in the period
beginning with the Award Date through and including the first July 1 that occurs
after the Award Date. Any Stock Units (including, for clarity, any Stock Units
credited as dividend equivalents pursuant to Section 3(b)) subject to the Award
that are not vested on the Director’s Separation From Service (after giving
offset to any accelerated vesting required by this Section 6) shall terminate on
such Separation From Service, regardless of the reason for such Separation From
Service.
(c)Termination of Stock Units. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the date of the applicable Separation From Service without payment of any
consideration by the Corporation and without any other action by the Director,
or the Director’s beneficiary or personal representative, as the case may be.
7.Effect of Change in Control. Notwithstanding any other provision to the
contrary contained herein, subject to the provisions of Section 7 of the Plan,
in the event of a Change in Control (as defined below), any outstanding Stock
Units (to the extent not previously vested immediately prior to such Change in
Control) shall automatically become fully vested as of (or, to the extent
necessary to give effect to the acceleration, immediately prior to) the date of
the Change in Control without any further action on the part of the Board, the
stockholders or the Administrator. For purposes hereof, a “Change in Control”
shall mean (i) a merger or consolidation in which the stockholders of the
Corporation immediately prior to such merger or consolidation do not hold,


3 of 6



--------------------------------------------------------------------------------




immediately after such merger or consolidation, more than 50% of the combined
voting power of the surviving or acquiring entity (or parent corporation
thereof), (ii) the sale of substantially all of the assets of the Corporation or
assets representing over 50% of the operating revenues of the Corporation, or
(iii) any person shall become the beneficial owner of over 50% of the
Corporation’s outstanding Common Stock or the combined voting power of the
Corporation’s then outstanding voting securities entitled to vote generally, or
become a controlling person as defined in Rule 405 promulgated under the
Securities Act.
8.Section 409A. Notwithstanding anything to the contrary herein or in the Plan,
if the Director is a “specified employee” within the meaning of Section 409A of
the Code, and, as a result of that status, any portion of the payments hereunder
would otherwise be subject to taxation pursuant to Section 409A of the Code, the
Director shall not be entitled to any payments upon a Separation From Service
until the earlier of (i) the date which is six (6) months after his or her
Separation From Service for any reason other than death, or (ii) the date of the
Director’s death; provided that the first such payment thereafter shall include
all amounts that would have been paid earlier but for such six (6) month delay.
9.Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Sections 4, 6 or 7 hereof or Section 7.2 of
the Plan, neither the Stock Units nor any rights hereunder may be transferred,
assigned, pledged or hypothecated by the Director in any way (whether by
operation of law or otherwise), other than by will or the laws of descent and
distribution (or a transfer not for value to a family trust established by the
Director for the benefit of his or her family members, provided that the
Director is a trustee of such trust and such trust remains revocable by the
Director for his or her life), nor shall any such rights be subject to
execution, attachment or similar process; provided, however that such
restrictions shall not apply to transfers to the Corporation. Except as
otherwise provided herein, any attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of the Director’s unvested rights
under this Award, shall be null and void.
10.No Right to Continued Service. The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under the
Award. Nothing contained in the Plan or the Award constitutes a continued
service commitment by the Corporation, confers upon the Director any right to
remain in service to the Corporation, interferes with the right of the
Corporation at any time to terminate such service, or affects the right of the
Corporation to increase or decrease the Director’s other compensation.
11.Tax Consequences.
(a)Tax Consultation. The Director may suffer adverse tax consequences as a
result of his or her acquisition or disposition of the Stock Units. The Director
will be solely responsible for the satisfaction of any taxes that may arise
(including taxes arising under Section 409A of the Code) with respect to the
Award. The Corporation shall not have any obligation whatsoever to pay such
taxes. The Corporation has not and will not provide any tax advice to the


4 of 6



--------------------------------------------------------------------------------




Director. The Director should consult with his or her own personal tax advisors
to the extent he or she deems advisable in connection with the acquisition or
disposition of the Stock Units.
(b)Withholding. Upon or in connection with the distribution of cash in respect
of the Stock Units, the Corporation shall deduct from such distribution the
amount of any taxes which the Corporation may be required to withhold with
respect to such distribution. The Director agrees to take any further actions
and execute any additional documents as may be necessary to effectuate the
provisions of this Section 11.
12.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b).
13.Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.
14.Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Director and the Director’s legal representatives,
heirs, successors and assigns (subject, however, to the limitations set forth in
Section 9 with respect to the transfer of this Award Certificate or any rights
hereunder or of the Stock Units), and upon the Corporation and its successors
and assigns, regardless of any change in the business structure of the
Corporation, be it through spin-off, merger, sale of stock, sale of assets or
any other transaction.
15.Notices. Any notice to the Corporation contemplated by this Award Certificate
shall be in writing and addressed to it in care of its President; and any notice
to the Director shall be addressed to him or her at the address on file with the
Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.
16.Plan. The Award and all rights of the Director under this Award Certificate
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Director agrees to be bound by the terms
of the Plan and this Award Certificate. The Director acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Award
Certificate. Unless otherwise expressly provided in other sections of this Award
Certificate, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.
17.Entire Agreement. This Award Certificate, together with the Plan, constitutes
the entire understanding between the Corporation and the Director with regard to
the subject matter of


5 of 6



--------------------------------------------------------------------------------




this Award Certificate. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter of this Award Certificate.
18.Waiver. The waiver of any breach of any duty, term or condition of this Award
Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.
19.Interpretation. The interpretation, construction, performance and enforcement
of the terms and conditions of this Award Certificate and the Plan shall lie
within the sole discretion of the Administrator, and the Administrator’s
determinations shall be conclusive and binding on all interested persons.
20.Choice of Law. This Award Certificate shall be governed by, and construed in
accordance with, the laws of the State of California (disregarding any
choice-of-law provisions).
21.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.
22.Section Headings. The section headings of this Award Certificate are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
23.No Advice Regarding Grant. The Director is hereby advised to consult with his
or her own tax, legal and/or investment advisors with respect to any advice the
Director may determine is needed or appropriate with respect to the Stock Units
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Award). Neither the Corporation
nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Certificate) or recommendation with respect to the Award.
SEMTECH CORPORATION,
a Delaware corporation


 
 
 
 
By:


 
 
[Name]









6 of 6

